Title: From James Madison to James Pleasants Jr., 11 March 1824
From: Madison, James
To: Pleasants, James Jr.


        
          Sir
          Montpellier Mar. 11. 1824
        
        I have duly received your letter of Mar. 1. enclosing the Commission appointing me a Visitor of the University of Virginia, with a Copy of the Advice of Council referred to, of which you will be pleased to accept this as my acknowledgment. With great esteem & consideration
        
          James Madison
        
      